In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 13-957V
                                      Filed: March 29, 2021
                                          UNPUBLISHED


    DONNA BALDWIN,
                                                              Special Master Horner
                         Petitioner,
    v.                                                        Attorneys’ Fees and Costs Decision

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                  DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On December 10, 2020, petitioner moved for an award of final attorneys’ fees
and costs in the amount of $18,208.23. (ECF No. 119.) Respondent did not file a
response. For the reasons discussed below, I award petitioner final attorneys’ fees and
costs in the full amount requested.

         I.    Procedural History

      On December 5, 2013, petitioner, Donna Baldwin, filed a petition under the
National Childhood Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that
she suffered ventricular fibrillation and cardiac arrest caused-in-fact by her October 13,
2011 influenza (“flu”) vaccination. (ECF No. 1.) This case was originally assigned to
Special Master Millman. (ECF No. 2.)



1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
       Petitioner, through her prior counsel, first retained Dr. Robert A. Waugh, who
provided several expert reports in support of petitioner’s claim; however, Dr. Waugh
subsequently withdrew from the case. (Exs. 25, 29, 35, 36.) Respondent filed his Rule
4(c) report on September 30, 2015, recommending against compensation, and provided
responsive expert reports from Dr. Laurence S. Sperling. (ECF No. 41; Exs. A, E.) On
August 31, 2017, interim attorneys’ fees and costs was awarded to petitioner’s prior
counsel when he withdrew from the case. (ECF No. 60.)

       On October 2, 2017, Andrew Downing, petitioner’s current counsel, was
substituted in as counsel. Thereafter, petitioner filed expert reports from Dr. Robert M.
Stark, who replaced Dr. Waugh as the expert opining in support of petitioner’s claim.
(Exs. 39, 43.) Following Dr. Sperling’s departure from this case, respondent filed expert
reports from Dr. Shane R. LaRue. (Exs. H, S.) This case was reassigned to my docket
on June 7, 2019. (ECF No. 87.)

       Petitioner subsequently filed a limited second supplemental expert report from
Dr. Stark. On September 23, 2019, petitioner filed a motion for a decision based on the
written record. Respondent filed his response to petitioner’s motion on November 22,
2020, and petitioner filed a reply and a limited second supplemental expert report from
Dr. Stark on February 5, 2020. (ECF Nos. 92-93, 96-97.) On April 27, 2020, interim
attorneys’ fees and costs were awarded to current counsel, Mr. Downing. (ECF No.
100.)

       On June 4, 2020, I issued a Decision addressing petitioner’s motion for a
decision based on the written record and dismissed her petition. (ECF No. 104.)
Petitioner filed for a motion for review on July 6, 2020. (ECF No. 106.) This case was
then assigned to Judge Eleni M. Roumel for review. (ECF No. 108.) On December 2,
2020, petitioner’s motion for review was denied and judgment against petitioner entered
on the same day. (ECF Nos. 117, 118.)

      Petitioner filed a motion for final attorneys’ fees and costs on December 10,
2020. (ECF No. 119.) Respondent did not file a response. Accordingly, petitioner’s
motion for attorneys’ fees and costs is now ripe for resolution.

   II.    Discussion

        Section 15(e)(1) of the Vaccine Act provides for “reasonable attorneys' fees, and
other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the
Vaccine Act, or, even if they are unsuccessful, if the special master finds that the
petition was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health &
Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). In my prior decision awarding
interim attorneys’ fees and costs, I confirmed that this case was brought in good faith
and had a reasonable basis. (ECF No. 100, pp. 2-3.) Subsequent to that award of
interim attorneys’ fees and costs, petitioner is now seeking additional final attorneys’



                                            2
fees and costs of $18,208.23. (ECF No. 119.) These attorneys’ fees and costs were
reasonably incurred pursuing petitioner’s motion for review.

        I find upon review of the submitted billing records and based on my experience
evaluating fee applications in similar Vaccine Act claims that the overall amount sought
for attorneys’ fees and costs is reasonable. Special Masters have “wide latitude in
determining the reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of
Health & Human Servs., 22 Cl. Ct. 750, 753 (Fed. Cl 1991.) Moreover, Special Masters
are entitled to rely on their own experience and understanding of the issues raised.
Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483 (Fed. Cl. 1991) aff’d in
relevant part, 988 F.2d 131 (Fed.Cir.1993) (per curiam).

    III.      Conclusion

       Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, petitioner’s motion for an award of final attorneys’ fees and costs is
hereby GRANTED and petitioner is awarded $18,208.23.

      Accordingly, I award the total of $18,208.23 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Andrew Donald
Downing, Esq.

           The clerk of the court shall enter judgment in accordance herewith.2

IT IS SO ORDERED.
                                                           s/Daniel T. Horner
                                                           Daniel T. Horner
                                                           Special Master




2 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3